Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Julia Hallisey Investor Relations Tel: +1-203-504-1063 Aircastle Increases Quarterly Dividend to $0.60 per Common Share Stamford, CT.June 14, 2007 – Aircastle Limited (NYSE: AYR) announced today that its Board of Directors declared a second quarter cash dividendon its common shares of $0.60 per share, representing an increase of 20% over the dividend for the first quarter of 2007.This dividend is payable on July 13, 2007 to holders of record of Aircastle’scommon shares on June 29, 2007.Aircastle announces dividends on a quarterly basis, separately from quarterly earnings announcements. About Aircastle Limited Aircastle Limited is a global company that acquires and leases high-utility commercial jet aircraft to airlines throughout the world.As of May 31, 2007, Aircastle had acquired and committed to acquire aviation assets having an aggregate purchase price equal to $2.5 billion and $1.5 billion, respectively, for a total of approximately $4.0 billion. For more information regarding Aircastle and to be added to our email distribution list, please visit http://www.aircastle.com.
